Citation Nr: 0203799	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether medical expenses paid by the veteran in 1998 were 
appropriately excluded as unreimbursed payments for medical 
expenses in calculating his monthly rate of Department of 
Veterans Affairs (VA) improved pension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to July 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 determination by the VA Regional 
Office (RO) in Winston-Salem, North Carolina that the 
veteran's reported medical expenses for 1998 would not be 
included as an unreimbursed payment for medical expenses in 
determining his rate of VA improved death pension.  A hearing 
was scheduled to be held before a member of the Board at the 
RO in February 2001, but, according to a report of contact 
form of record dated in January 2001, the veteran canceled 
this hearing.  


FINDINGS OF FACT

1.  The veteran's reported $306.60 in unreimbursed medical 
expenses for 1998.   

2.  Effective December 1, 1997, under VA regulations, the 
maximum pension rate for a veteran was $8,665, and effective 
December 1, 1998, this rate was $8,778; five percent of these 
rates are $433.25 and $438.90, respectively.  


CONCLUSION OF LAW

The $306.60 in medical expenses reportedly paid by the 
veteran in 1998 was appropriately excluded as an unreimbursed 
payment for medical expenses in calculating his monthly rate 
of VA improved pension.  38 C.F.R. §§ 3.272 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that in 1991 the veteran was awarded 
VA improved pension.  Generally, VA improved pension is a 
benefit payable by the VA to veterans of a period of war 
because of disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c) 
(West 1991); 38 C.F.R. § 3.3(a)(3) (2001). 

It is noted that there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  38 C.F.R. § 3.272(g) (2001).  Unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met: (i) They were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support;(ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of five percent of 
the applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid. 38 C.F.R. § 3.272(g)(2) (2001) (emphasis added).

In this case, the veteran, in a medical expense report (VA 
Form 21-8416) received in February 1999, indicated that he 
paid $306.60 in unreimbursed medical expenses in 1998 and 
asserts that the RO erred in not deducting this amount from 
his income in calculating his monthly rate of VA improved 
pension. 

As noted above, however, the regulations provide that such 
unreimbursed amounts shall be excluded from income to the 
extent that these amounts were or will be in excess of five 
percent of the applicable maximum annual pension rate or 
rates for the veteran.  That said, it is pointed out that 
effective December 1, 1997, under VA regulations, the maximum 
pension rate for a veteran was $8,665, and effective December 
1, 1998, the rate was $8,778.  See 38 C.F.R. § 3.23(a)(1) 
(2001); VA Manual M21-1, Part I, Appendix B (Change 27, March 
11, 1998; Change 31, September 27, 1999).  Five percent of 
these maximum rates is $433.25 and $438.90, respectively.  
Clearly, the amount of medical expenses reported by the 
veteran for 1998, $306.60, is below these figures.  As such, 
by regulation these expenses can not be excluded from the 
veteran's income as unreimbursed payments for medical 
expenses in calculating his monthly rate of VA improved 
pension.  His claim is therefore denied.  

Finally, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Among other things, 
the Act provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, and includes new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim.  However, by 
virtue of the November 1999 Statement of the Case, the 
veteran and his representative have been given notice of the 
reasons for the denial, specifically why the veteran's 
medical expenses could not be deducted from income when 
calculating the VA pension benefits allowable.  In any event, 
the Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  Where, as here, the 
law is dispositive, the appeal must be terminated or denied 
as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As such, further development 
consistent with the dictates of the VCAA would not result in 
a different outcome of this matter.



ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

